t c memo united_states tax_court stephen and carolann lampf petitioners v commissioner of internal revenue respondent docket no 24428-09l filed date stephen lampf for petitioners donald m brachfeld for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6330 petitioners seek review of respondent’s determination to proceed with collection of their unpaid federal_income_tax liability unless otherwise indicated all section references are to the internal_revenue_code the issue for decision is whether respondent abused his discretion by sustaining the proposed collection activity findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition petitioners resided in new jersey on date petitioners filed their federal_income_tax return for but failed to pay the tax_shown_on_the_return as due on date respondent issued to petitioners a final notice_of_intent_to_levy and notice of your right to a hearing relating to their outstanding income_tax_liability for on date respondent received petitioners’ petitioners argue for the first time on brief that the settlement officer was not an impartial officer_or_employee as required under sec_6330 although generally we will not consider issues that are raised for the first time at trial or on brief we note that the record does not support petitioners’ argument see 92_tc_376 affd 920_f2d_1196 5th cir 64_tc_989 for purposes of sec_6330 an internal_revenue_service irs office of appeals appeals employee is considered to be impartial if he or she had ‘no prior involvement with respect to the unpaid tax’ at issue day v commissioner tcmemo_2004_30 quoting sec_6330 petitioners offered no evidence that the settlement officer had any prior involvement with the liability at issue moreover nothing in the record suggests that the settlement officer involved in petitioners’ hearing was demonstrably biased see criner v commissioner tcmemo_2003_328 the notice also related to petitioners’ outstanding income_tax_liability for petitioners paid in full their continued timely filed form request for a collection_due_process or equivalent_hearing petitioners sought to settle their tax_liability at issue through an offer-in-compromise oic based on doubt as to collectibility petitioners do not dispute the underlying tax_liability settlement officer stacey simpson officer simpson was the irs appeals settlement officer assigned to petitioners’ case on date officer simpson sent petitioners a letter may letter regarding their requested collection_due_process_hearing cdp hearing the may letter stated that officer simpson could consider collection alternatives such as an oic only if petitioners provided her with the items listed in the letter the listed items included a copy of petitioners’ signed and filed federal_income_tax return for a completed form_656 offer_in_compromise a dollar_figure application fee a verification of 20-percent payment of lump-sum offer and a completed form 433-a collection information statement for wage earners and self-employed individuals including all required attachments ie earnings statements statements for checking and savings accounts and bills or statements for monthly recurring expenses for the months before the date of the form 433-a officer simpson instructed petitioners to send the listed continued tax_liability for and this court granted respondent’s motion to dismiss as moot taxable_year items to her within days from the date of the may letter the may letter further stated i cannot consider collection alternatives at your conference without this information a telephone cdp hearing was ultimately scheduled for date on date petitioner stephen lampf mr lampf faxed to officer simpson form_656 a copy of a check for dollar_figure the dollar_figure application fee plus percent of the lump-sum offer and form 433-a petitioners attached to the form 433-a copies of mr lampf’s form_w-2 wage and tax statement for petitioners’ form_4868 application_for automatic_extension of time to file u s individual_income_tax_return for and petitioners’ form 1040a u s individual_income_tax_return for petitioners did not attach copies of their checking account statements or documents verifying their monthly expenses in the fax mr lampf told officer simpson should you need verification of the expenses on form 433-a ms deza lazar of newark appeals should be able to provide that to you as it was previously submitted on date on date officer simpson sent the following fax to mr lampf any information you have to send to me form petitioners had previously submitted a form 433-a in connection with a prior oic relating to their tax_liabilities for and through that oic was ultimately rejected the documentation submitted with that oic would relate to the months before date and not the 3-month period before the date form 433-a w payment and supporting documentation to form 433-a should be in my office before the scheduled conference date of petitioners did not send any additional supporting documentation during the hearing officer simpson explained to mr lampf that she was unable to consider a collection alternative because petitioners had not provided the required supporting documentation to form 433-a mr lampf replied that he had faxed officer simpson a copy of form 433-a officer simpson stated that the information mr lampf faxed could not be processed the hearing was terminated shortly thereafter officer simpson’s date entry in her case activity record states that she told mr lampf she was unable to consider a collection alternative because he had not provided supporting documentation after the hearing mr lampf asked officer simpson to issue a notice_of_determination on date appeals issued to petitioners a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining the proposed levy the notice_of_determination stated that the information petitioners faxed officer simpson could not be processed opinion i the parties’ arguments petitioners assert that officer simpson abused her discretion by refusing to consider their oic specifically petitioners argue that officer simpson refused to consider the oic because she had only copies of the required forms and not the originals respondent counters that the oic was not considered because petitioners failed to submit the required financial information ii abuse_of_discretion sec_6330 provides that the secretary shall furnish a taxpayer with written notice of his right to a hearing before any property is levied upon sec_6330 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a 30-day period sec_6330 and b pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection 114_tc_604 114_tc_176 petitioners’ underlying tax_liability is not in dispute thus the court reviews appeals’ determination for abuse_of_discretion see sego v commissioner supra pincite goza v commissioner supra pincite to establish abuse_of_discretion the taxpayer must show that the decision complained of is arbitrary capricious or without sound basis in fact or law 129_tc_107 citing sego v commissioner supra pincite and 112_tc_19 see 125_tc_301 affd 469_f3d_27 1st cir in reviewing for abuse_of_discretion we generally consider only the arguments issues and other matters that were raised at the cdp hearing or otherwise brought to the attention of appeals giamelli v commissioner supra pincite 118_tc_488 see also sec_301_6330-1 q a-f3 proced admin regs sec_7122 authorizes the commissioner to compromise a taxpayer’s outstanding liabilities the regulations and procedures under sec_7122 provide the exclusive method of effecting a binding nonjudicial compromise 889_f2d_910 9th cir affg norman v commissioner tcmemo_1987_265 litwak v commissioner tcmemo_2009_292 sec_301_7122-1 proced admin regs provides an offer to compromise a tax_liability pursuant to sec_7122 must be submitted according to the procedures and in the form and manner prescribed by the secretary an offer to compromise a tax_liability must be made in writing must be signed by the taxpayer under penalty of perjury and must contain all of the information prescribed or requested by the secretary see nash v commissioner tcmemo_2008_250 harbaugh v commissioner tcmemo_2003_316 an oic can be processed when the irs determines that the offer was submitted on the proper version of form_656 and form 433-a the taxpayer is not bankrupt the taxpayer enclosed the application fee and the offer meets any other minimum requirements set by the irs see revproc_2003_71 sec_5 2003_2_cb_517 an oic must be submitted on a special form prescribed by the secretary laurins v commissioner supra pincite sec_601_203 statement of procedural rules provides that offers in compromise are required to be submitted on form_656 properly executed and accompanied by a financial statement on form_433 if based on inability to pay form 433-a requires taxpayers to include documentation to support their claimed income and expenses see revproc_2003_ sec_4 c b pincite stating that the offer should include all information necessary to verify the grounds for compromise the supporting documentation includes copies of earnings statements checking account statements and bills or statements for monthly recurring expenses see form 433-a taxpayers are required to provide copies of the above items for the months before the date the form 433-a is submitted id petitioners failed to attach all of the required supporting documentation to form 433-a petitioners did not attach copies of their checking account statements or bills for their monthly expenses for the preceding months mr lampf’s instruction to officer simpson to obtain verification of petitioners’ expenses from their prior oic does not satisfy the form 433-a requirement for supporting documentation even if officer simpson had been able to obtain the documentation from petitioners’ previous oic the documentation would not have covered the required timeframe ie would not have covered the months before petitioners’ submitting form 433-a officer simpson warned petitioners that she could not consider their request for an oic without the required documents it is not an abuse_of_discretion for a settlement petitioners have not shown that officer simpson refused to consider their oic because she did not have originals respondent’s position that officer simpson refused to consider the oic because petitioners did not provide all the required information is supported by the evidence in her case activity record officer simpson stated that she was unable to consider the oic because petitioners failed to provide her the required information this is consistent with the communications between officer simpson and petitioners before the hearing officer simpson’s may letter to petitioners informed them that she would not be able to consider an oic if they did not provide her with the required information after receiving petitioners’ form continued officer to reject collection alternatives and sustain the proposed collection action on the basis of the taxpayer’s failure to submit requested financial information 124_tc_69 see cavazos v commissioner tcmemo_2008_257 accordingly officer simpson did not abuse her discretion by not considering an oic nothing in the record justifies a conclusion that officer simpson abused her discretion and petitioners have not shown that appeals’ determination to sustain the notice_of_intent_to_levy was arbitrary capricious or without sound basis in fact or law see giamelli v commissioner supra pincite to reflect the foregoing decision will be entered for respondent continued 433-a without the required attachments officer simpson sent mr lampf a fax on june reminding him that she needed all the required attachments to form 433-a before the scheduled cdp hearing
